Exhibit 10.16


AMERICAN REALTY CAPITAL V, LLC
405 PARK AVENUE, 15TH FLOOR, NEW YORK, NY 10022
T: (212) 415-6500 F: (212) 421-5799





July 18, 2013


BY ELECTRONIC MAIL


OLMC Partners, LLC
5215 Old Orchard Road
Suite 625
Skokie, IL 60077
Attention: Brian Howard
Email: BHoward@stageequity.com    


Re:
Agreement for Purchase and Sale of Real Property (the “Agreement”), having an
effective date of July 15, 2013, by and between American Realty Capital V, LLC,
a Delaware limited liability company (together with its successors and assigns,
“ARC”), and OLMC Partners, LLC, a Delaware limited liability company (“Seller)



Dear Mr. Howard:


Reference is made to the Agreement. Capitalized terms used herein but not
defined herein shall have the meanings given to such terms in the Agreement.


This letter agreement shall serve to memorialize the following matters:


1.
The Agreement is hereby amended by adding the following new Section 30
immediately following Section 29 of the Agreement:



“30.    314 Audit. Upon Buyer's request, for a period of one (1) year after
Closing, Seller shall make the operating statements and any and all books,
records, correspondence, financial data, the Lease, delinquency reports and all
other documents and matters maintained by Seller or its agents and relating to
receipts and expenditures reasonably necessary to complete an audit pertaining
to the Property for the three (3) most recent full calendar years and the
interim period of the current calendar year (collectively, the “Records”)
available to Buyer for inspection, copying and audit by Buyer's designated
accountants, and at Buyer's expense. Seller shall provide Buyer, but without
expense to Seller, with copies of, or access to, such factual and financial
information as may be reasonably requested by Buyer or its designated
accountants, and in the possession or control of Seller, to enable Buyer to file
any filings required by the Securities and Exchange Commission (the “SEC”) in
connection with the purchase of the Property. Seller understands and
acknowledges that Buyer is required to file audited financial statements related
to the Property with the SEC within seventy-one (71) days of the Closing Date
and agrees to provide any Records on a timely basis to facilitate Buyer’s timely
submission of such audited financial statements.”






--------------------------------------------------------------------------------

OLMC Partners, LLC
July 18, 2013
Page 2 of 3





Except as expressly modified by this letter agreement, the terms, covenants and
conditions of the Agreement shall remain in full force and effect, and shall be
unmodified.
This letter agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this letter agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this letter agreement to the other party
upon request.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Please acknowledge Seller’s agreement to and acceptance of the terms hereof by
countersigning this letter agreement on behalf of Seller in the space provided
below.
        
Sincerely,
AMERICAN REALTY CAPITAL V, LLC
By: /s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President






AGREED TO AND ACCEPTED
AS OF JULY 18, 2013:


 
 
OLMC PARTNERS, LLC, a Delaware limited liability company


By: MM-OLMC Partners, LLC


 
By: /s/ Edward W. Ross
 
   Name: Edward W. Ross
 
   Title: Managing Member
 
 
 

   
























Cc:    Michael Z. Margolies (by Electronic Mail)
Jesse Galloway (by Electronic Mail)










